 

 Exhibit 10.12

 

FIRST AMENDMENT

TO THE

BB&T NON-QUALIFIED DEFINED BENEFIT PLAN

(January 1, 2012 Restatement)

 

 

WHEREAS, the BB&T Non-Qualified Defined Benefit Plan (the “Plan”), which was
established as of January 1, 1988, and which was originally known as the Branch
Banking and Trust Company Supplemental Executive Retirement Plan, is currently
maintained by BB&T Corporation (the “Company”) under a January 1, 2012 restated
plan document; and

WHEREAS, the Company wishes to amend the Plan to revise the calculation of the
pre-retirement death benefit under the Plan;

NOW, THEREFORE, effective as of January 1, 2013, the Plan is hereby amended in
the manner hereinafter set forth:

1. Section 6.1.1(a)(ii) of the Plan is hereby amended in its entirety to read as
follows:

(ii) is the annual amount of the Qualified Death Benefit to which the deceased
Participant’s Beneficiary would have been entitled under the Qualified Pension
Plan, if such Qualified Death Benefit had been paid in the joint and 50%
survivor annuity form.

 

IN WITNESS WHEREOF, this First Amendment to the BB&T Non-Qualified Defined
Benefit Plan (January 1, 2012 Restatement) is executed on behalf of the Company
on this ____ day of December, 2013.

 

 



  BB&T CORPORATION               By:         Title: Senior Executive Vice
President    

 

 

